Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-5, 7-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandalia et al. (US 5,506,328).
	Chandalia et al. disclose coating compositions produced by reacting polyisocyanates, such as oligomers corresponding to those of claim 19 preferably derived from aliphatic or cycloaliphatic diisocyanates, at a ratio of isocyanate equivalents to active hydrogen equivalents of up to about 10,000:1, wherein the reaction occurs in the presence of such preferred catalysts as dimethylaminoethoxyethanol or dimethylaminoethyl-methylethanolamine.  The composition is cured at temperatures exceeding 50oC.  See abstract; column 4, lines 8-31; column 5, lines 26-32; and column 6, lines 1-15.  Though  a ratio of isocyanate equivalents to active hydrogen equivalents below 8:1 is included within the disclosed range, the position is taken that one would have been motivated to operate at the upper end of the range to promote greater crosslink density and flame resistance, resulting from the greater concentration of isocyanurate rings.  Regarding claim 12, Chandalia et al. disclose within column 6, lines 1+ that the composition is stable in storage; therefore, it would have been obvious to perform step a) and store the resulting mixture for a period of time exceeding that claimed, prior to curing the mixture.  Regarding claims 13 and 17, in view of the disclosure within column 5, lines 49-51 that additives, such as pigments and resins may be incorporated within the composition, the position is taken that the addition of fillers to the composition and the production of composites to the extent claimed would have been obvious.
5.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chandalia et al. (US 5,506,328) in view of Sakai et al. (US 6,410,608).
	Chandalia et al. disclose coating compositions produced by reacting polyisocyanates, such as oligomers corresponding to those of claim 19 preferably derived from aliphatic or cycloaliphatic diisocyanates, at a ratio of isocyanate equivalents to active hydrogen equivalents of up to about 10,000:1, wherein the reaction occurs in the presence of such preferred catalysts as dimethylaminoethoxyethanol or dimethylaminoethyl-methylethanolamine.  The composition is cured at temperatures exceeding 50oC.  See abstract; column 4, lines 8-31; column 5, lines 26-32; and column 6, lines 1-15.  Though  a ratio of isocyanate equivalents to active hydrogen equivalents below 8:1 is included within the disclosed range, the position is taken that one would have been motivated to operate at the upper end of the range to promote greater crosslink density and flame resistance, resulting from the greater concentration of isocyanurate rings.
6.	Regarding the dimethylalkanolamine compounds of claims 1 and 6, the use of such compounds as catalysts within isocyanate curable compositions was known at the time of invention, as evidenced by Sakai et al.  See abstract.  Furthermore, the primary reference discloses the use of an analogous compound, dimethylethanolamine, as a catalyst within column 4, line 29.  Therefore, the position is taken that it would have been obvious to use the dimethylalkanolamine compounds of Sakai et al. as the catalyst of the composition of the primary reference, because one would have reasonably expected the analogous compound of the secondary reference to function as a catalyst within the composition of the primary reference, and furthermore one would have expected the compounds of Sakai et al. to cause less odor, in accordance with the teachings of the secondary reference.  See column 2, lines 31+within Sakai et al.
7.	Applicants’ response has been considered; however, it is rendered moot in view of the new grounds of rejection.
8.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765